DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabony (US 4,783,150).
	As to claim 1, Tabony discloses in figure 6a: a liquid crystal 48; and a magnet comprising a soft iron layer 50 and a coil 56, wherein, responsive to a switching of the magnet, molecules of the liquid crystal reorient to substantially align with a magnetic field 62 generated by the magnet, and wherein the magnet comprises a side that is greater in area than a corresponding side of the liquid crystal.
	As to claim 2, Tabony discloses all of the elements of the claimed invention discussed above regarding claim 1.  Tabony further discloses in column 7, lines 43-45 that the surface of the soft iron layer 50 is a reflective layer configured to reflect light that is incident on the liquid crystal patterning control system and modulated by the liquid crystals included in the pixels.
As to claim 3, Tabony discloses all of the elements of the claimed invention discussed above regarding claim 1.  Tabony further discloses in figure 6b, a plurality of magnetic domains 50.
	As to claim 4, Tabony discloses all of the elements of the claimed invention discussed above regarding claim 3.  Tabony further discloses in figure 6b, a plurality of wires (coils 56) disposed below the magnets included in the pixels, wherein each of the magnets included in the pixels is switched by driving current through corresponding wires.  See column 7, lines 40-42.
	As to claim 5, Tabony discloses all of the elements of the claimed invention discussed above regarding claim 1.  Tabony further discloses in figure 6b that the magnet included in each of the pixels comprises a different micro coil 56 wrapped around a high permeability core 50; and each micro coil included in the pixels is connected to a corresponding voltage source and a common ground.  See column 7, lines 40-42.
As to claim 8, Tabony discloses all of the elements of the claimed invention discussed above regarding claim 1.  Tabony further discloses in column 7, lines 40-42 that the liquid crystal patterning control system of figure 6b is a matrix display device.
As to claims 9-10, Tabony discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, a recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art.  Because the prior art structure of Tabony is capable of performing the intended use, it meets the claims.
As to claim 17, Tabony discloses in figure 6a: determining states of a plurality of pixels for at least one point in time; driving, based on the determined states of the pixels, liquid crystals 48 associated with the pixels using magnets associated with the liquid crystals which comprise a soft iron layer 50 and a coil 56, wherein each magnet associated with one of the liquid crystals comprises a side that is greater in area than a corresponding side of the one of the liquid crystals.
	As to claim 18, Tabony discloses all of the elements of the claimed invention discussed above regarding claim 17.  Tabony further discloses column 7, lines 43-45, reflecting the light that passes through the liquid crytals.
	As to claim 19, Tabony discloses all of the elements of the claimed invention discussed above regarding claim 17.  Tabony further discloses in column 7, lines 25-30, driving the liquid crystals comprises applying voltages to the magnets associated with the liquid crytals.
As to claim 20, Tabony discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, a recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art.  Because the prior art structure of Tabony is capable of performing the intended use, it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tabony (US 4,783,150) in view of Bahadur (Liquid Crystals Applications and Uses).
	As to claim 11, Tabony discloses in figure 6a: a birefringent material 48, wherein a reorientation of molecules in the birefringent material is driven by a magnet comprising a soft iron layer 50 and a coil 56, and wherein the magnet comprises a side that is greater in area than a corresponding side of the birefringent material.
	Tabony does not disclose at least one alignment layer disposed adjacent to the birefringent material.  However, including such an alignment layer was conventional as evidenced by section 7.6 of Bahadur (pages 183-185).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabony by providing at least one alignment layer disposed adjacent to the birefringent material because conventional structures were known to be cost-effective and reliable.
As to claim 12, Tabony in view of Bahadur discloses all of the elements of the claimed invention discussed above regarding claim 11.  Tabony further discloses in column 7, lines 43-45 that the surface of the soft iron layer 50 is a reflective layer disposed between the birefringent material and the magnet.
As to claim 13, Tabony in view of Bahadur discloses all of the elements of the claimed invention discussed above regarding claim 11.  Tabony further discloses in figure 6a, a glass substrate layer 52.  See column 7, line 22.
As to claim 14, Tabony in view of Bahadur discloses all of the elements of the claimed invention discussed above regarding claim 11.  Tabony further discloses in column 7, lines 12-14 that the birefringent material includes liquid crystal molecules in a homeotropic alignment.  Tabony further discloses in column 7, lines 25-30 that responsive to a switching of the magnet, the liquid crystal molecules included in the birefringent material reorient to substantially align with a magnetic field generated by the magnet.
As to claim 15, Tabony in view of Bahadur discloses all of the elements of the claimed invention discussed above regarding claim 11.  Tabony further discloses in figure 6a that the magnet comprises a micro coil 56 wrapped around a high permeability core 50.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tabony (US 4,783,150) as applied to claim 1, and in view of Bahadur (Liquid Crystals Applications and Uses).
	Tabony discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose an alignment layer disposed adjacent to the liquid crystal included in the pixel, which substantially aligns molecules of the liquid crystal included in the pixel prior to switching of the magnet associated with the liquid crystal.  However, including such an alignment layer was conventional as evidenced by section 7.6 of Bahadur (pages 183-185).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabony by providing an alignment layer disposed adjacent to the liquid crystal included in the pixel, which substantially aligns molecules of the liquid crystal included in the pixel prior .
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15 and 17-20 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on the prior art of Tabony (US 4,783,150), which was cited by applicant in the IDS filed February 8, 2021.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on February 8, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871